       Case 3:20-cv-02731-VC Document 1106 Filed 06/03/21 Page 1 of 7



WILLIAM S. FREEMAN (SBN 82002)                   MANOHAR RAJU (SBN 193771)
wfreeman@aclunc.org                              Public Defender
SEAN RIORDAN (SBN 255752)                        MATT GONZALEZ (SBN 153486)
sriordan@aclunc.org                              Chief Attorney
EMILOU H. MACLEAN (SBN 319071)                   GENNA ELLIS BEIER (SBN 300505)
emaclean@aclunc.org                              genna.beier@sfgov.org
AMERICAN CIVIL LIBERTIES UNION                   FRANCISCO UGARTE (SBN 241710)
FOUNDATION OF NORTHERN                           francisco.ugarte@sfgov.org
CALIFORNIA                                       OFFICE OF THE PUBLIC DEFENDER
39 Drumm Street                                  SAN FRANCISCO
San Francisco, CA 94111                          555 Seventh Street
Telephone: (415) 621-2493                        San Francisco, CA 94103
Facsimile: (415) 255-8437                        Direct: (415) 553-9319
                                                 Facsimile: (415) 553-9810
Attorneys for Petitioners-Plaintiffs
Additional Counsel Listed on Following Page

                           UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION


ANGEL DE JESUS ZEPEDA RIVAS,                     CASE NO. 3:20-CV-02731-VC
BRENDA RUBI RUIZ TOVAR,
LAWRENCE KURIA MWAURA,                           PLAINTIFFS’ ADMINISTRATIVE
LUCIANO GONZALO MENDOZA                          MOTION TO STRIKE GEO’S
JERONIMO, CORAIMA YARITZA                        MOTION TO MODIFY
SANCHEZ NUÑEZ, JAVIER ALFARO,                    PRELIMINARY INJUNCTION (ECF
DUNG TUAN DANG,                                  1104) OR EXTEND TIME FOR
                                                 BRIEFING AND HEARING
                       Petitioners-Plaintiffs,

                     v.

DAVID JENNINGS, Acting Director of the
San Francisco Field Office of U.S. Immigration
and Customs Enforcement; MATTHEW T.
ALBENCE, Deputy Director and Senior
Official Performing the Duties of the Director
of the U.S. Immigration and Customs
Enforcement; U.S. IMMIGRATION AND
CUSTOMS ENFORCEMENT; GEO GROUP,
INC.; NATHAN ALLEN, Warden of Mesa
Verde Detention Facility,

                   Respondents-Defendants.




                         No. 3:20-cv-02731-VC
PLAINTIFFS’ ADMINISTRATIVE MOTION TO STRIKE GEO’S MOTION TO MODIFY
                      PRELIMINARY INJUNCTION
       Case 3:20-cv-02731-VC Document 1106 Filed 06/03/21 Page 2 of 7



BREE BERNWANGER (SBN 331731)                    MARTIN S. SCHENKER (SBN 109828)
bbernwanger@lccrsf.org                          mschenker@cooley.com
HAYDEN RODARTE (SBN 329432)                     COOLEY LLP
hrodarte@lccrsf.org                             101 California Street, 5th Floor
LAWYERS’ COMMITTEE FOR                          San Francisco, CA 94111
CIVIL RIGHTS OF                                 Telephone: (415) 693-2000
SAN FRANCISCO BAY AREA                          Facsimile: (415) 693-2222
131 Steuart St #400
San Francisco, CA 94105                         TIMOTHY W. COOK* (Mass. BBO# 688688)
Telephone: (415) 814-7631                       tcook@cooley.com
                                                FRANCISCO M. UNGER* (Mass. BBO#
JUDAH LAKIN (SBN 307740)                        698807)
judah@lakinwille.com                            funger@cooley.com
AMALIA WILLE (SBN 293342)                       COOLEY LLP
amalia@lakinwille.com                           500 Boylston Street
LAKIN & WILLE LLP                               Boston, MA 02116
1939 Harrison Street, Suite 420                 Telephone: (617) 937-2300
Oakland, CA 94612                               Facsimile: (617) 937-2400
Telephone: (510) 379-9216
Facsimile: (510) 379-9219

JORDAN WELLS (SBN 326491)
jwells@aclusocal.org
STEPHANIE PADILLA (SBN 321568)
spadilla@aclusocal.org
AMERICAN CIVIL LIBERTIES UNION
FOUNDATION OF SOUTHERN CALIFORNIA
1313 West Eighth Street
Los Angeles, CA 90017
Telephone: (213) 977-9500
Facsimile: (213) 977-5297

                            Attorneys for Petitioners-Plaintiffs
                                 *Admitted Pro Hac Vice




                         No. 3:20-cv-02731-VC
PLAINTIFFS’ ADMINISTRATIVE MOTION TO STRIKE GEO’S MOTION TO MODIFY
                      PRELIMINARY INJUNCTION
          Case 3:20-cv-02731-VC Document 1106 Filed 06/03/21 Page 3 of 7




I.      INTRODUCTION

        Pursuant to Civ. L. R. 7-11(a), Plaintiffs hereby move the Court for an order striking the

GEO Defendants’ Renewed Motion to Modify December 3, 2020 Preliminary Injunction

(“Renewed Motion,” ECF 1104), or, in the alternative, continuing Plaintiffs’ time to respond

thereto to a date at least fourteen days after Defendants have responded to outstanding discovery

relevant to the Renewed Motion and the completion of other discovery directed to the Renewed

Motion, and continuing the hearing to a date to be determined after the completion of discovery

and briefing. Plaintiffs so move on the grounds that the Renewed Motion is plainly in violation

of a previous order of this Court, entered upon the stipulation of all parties (ECF 1085), under

which the briefing schedule and hearing on GEO’s original Motion to Modify December 3, 2020

Preliminary Injunction (“Original Motion,” ECF 867) was continued until either (1) counsel for

all defendants, or (2) counsel for Plaintiffs, stated that the mediation currently being conducted in

the Ninth Circuit had reached an impasse. Neither of those conditions has occurred, and GEO’s

unilateral declaration, as one of multiple defendants in this case, that the mediation is at an

impasse is not sufficient to trigger Plaintiffs’ obligation to respond to the Renewed Motion.

        This administrative motion is necessary to avoid forcing Plaintiffs to begin preparing an

opposition to the Renewed Motion, which, in the absence of an order or agreement of the parties,

would be due on June 15, 2021 pursuant to Civil L. R. 7-3(a). All of the parties are engaged in an

intensive and time-consuming mediation process in an attempt to resolve the issues in this case.

Responding to the Renewed Motion would be disruptive to the mediation process.

        In compliance with Civil L.R. 7-11(a), Plaintiffs submit herewith the Declaration of Sean

Riordan (“Riordan Dec.”) explaining that Plaintiffs requested that GEO’s counsel stipulate to

withdraw the Renewed Motion, but that GEO’s counsel refused to do so, necessitating this

motion.

//

//

//
                                        1
                              No. 3:20-cv-02731-VC
     PLAINTIFFS’ ADMINISTRATIVE MOTION TO STRIKE GEO’S MOTION TO MODIFY
                           PRELIMINARY INJUNCTION
         Case 3:20-cv-02731-VC Document 1106 Filed 06/03/21 Page 4 of 7




II.    STATEMENT OF FACTS

       The facts underlying this administrative motion are straightforward. They are supported

by documents in the Court’s docket and, where necessary, by the Riordan Declaration.

       On December 3, 2020, following a five-day evidentiary hearing, this Court issued its

Order Granting Motion for Second Preliminary Injunction (“Second PI Order,” ECF 867),

which, among other things, set forth detailed restrictions on the housing of detainees at the Mesa

Verde ICE Detention Center, which is operated by GEO. Second PI Order at 15-26. Despite the

fact that the Second PI Order allows Defendants to admit new people as immigration detainees to

Mesa Verde, Defendants have not admitted a single person to Mesa Verde in the six months

since. (Riordan Dec. ¶ 2)

       On February 18, 2021, a Ninth Circuit panel referred Defendants’ 2020 appeals to the

Circuit Mediator’s Office, to explore the parties’ willingness to submit those appeals as well as

Defendants’ 2021 appeals to mediation. (Riordan Dec. ¶ 4.) The Circuit Mediator’s Office

assigned a staff mediator to the case and convened a mediation conference on March 2, 2021,

after which the parties agreed to submit the appeals to formal Circuit mediation. (Id.) The staff

mediator oversaw all-day mediation sessions on April 20, May 4, and May 25, 2021, and a fourth

all-day session is scheduled for June 10, 2021. (Id. ¶ 5.) In connection with these mediation

sessions, the parties have exchanged ten proposals or counter-proposals, including explanations

of their positions, regarding a potential resolution of this case through the mediation. (Id.)

Federal Defendants have agreed to provide additional information about their positions today,

June 3, and Plaintiffs have agreed to do the same tomorrow, June 4. (Id.)

       As part of the mediation process, the parties stipulated that “a stay of discovery … while

mediation is ongoing is desirable.” (ECF 1076.) As the parties noted, a stay of discovery “will

conserve the resources of the parties, third parties, and the Court in the event that the case is able

to be resolved through mediation.” (Id.) The parties agreed to notify the Court within three

business days of any dissolution of the mediation process so that a status conference could be set

“to lift the discovery stay and reschedule the case management deadlines.” (Id.) Federal
                                     2
                           No. 3:20-cv-02731-VC
  PLAINTIFFS’ ADMINISTRATIVE MOTION TO STRIKE GEO’S MOTION TO MODIFY
                        PRELIMINARY INJUNCTION
         Case 3:20-cv-02731-VC Document 1106 Filed 06/03/21 Page 5 of 7




Defendants agreed to “expeditiously meet outstanding discovery obligations, including the

production of documents,” if the stay is lifted. (Id.) The Court adopted the parties’ stipulation to

stay discovery on March 18, 2021. (ECF 1078.)

       Were the discovery stay to be lifted, among the outstanding discovery that Federal

Defendants would be obligated to produce is discovery relevant to the Renewed Motion. This

includes written discovery concerning vaccination of staff and class members at Mesa Verde,

ventilation at Mesa Verde, plans to deal with intake and COVID-19 exposure at Mesa Verde

post-dating the Second PI Order. (Riordan Dec. ¶ 8.) Moreover, by agreeing to stay discovery,

Plaintiffs did not take depositions of Defendants’ personnel that are now highly relevant the

Renewed Motion, including depositions about the status of staff vaccination at Mesa Verde. (Id.)

       Meanwhile, on March 27, 2021, GEO filed its Original Motion seeking to modify the

Second PI Order (ECF 867), arguing, inter alia, that in light of allegedly changed circumstances,

a number of the restrictions contained in the Second PI Order could now be modified or

eliminated. Because the Ninth Circuit mediation process was already underway, however, the

parties agreed to defer briefing and argument on this motion until such time, if any, that “the

mediation is determined to be unsuccessful” and explicitly agreed that “the mediation will be

deemed unsuccessful if counsel for all defendants, or Plaintiffs’ counsel, state that the mediation

has reached an impasse.” (ECF 1085 at 2:13-14; emphasis added.) On the parties’ stipulation, the

Court entered its Order deferring briefing and argument on the Original Motion. (Id. at 2.)

       Plaintiffs’ counsel believe the mediation has not reached an impasse, based on the fact

that the parties have engaged in multiple all-day mediation sessions and have another such

session forthcoming, and have exchanged multiple settlement proposals. (Riordan Dec. ¶¶ 5-6.)

“Counsel for all defendants” have not stated that the mediation has reached an impasse, since

counsel for the Federal Defendants have made no such statement. (Id. ¶ 7.) Only counsel for the

GEO Defendants have stated that the mediation has reached an impasse, and according to the

stipulation that they signed and the Order that the Court entered thereon, GEO is not permitted

to reinstate the Original Motion via the Renewed Motion.
                                    3
                          No. 3:20-cv-02731-VC
 PLAINTIFFS’ ADMINISTRATIVE MOTION TO STRIKE GEO’S MOTION TO MODIFY
                       PRELIMINARY INJUNCTION
         Case 3:20-cv-02731-VC Document 1106 Filed 06/03/21 Page 6 of 7




       Counsel for Plaintiffs wrote to counsel for GEO on June 2, 2021, requesting that, in light

of these facts, they agree to withdraw the Renewed Motion, and stating that if GEO did not agree

to do so, Plaintiffs would file this Administrative Motion. (Id. ¶ 9 and Ex. 1.) On June 3, 2021,

counsel for GEO responded that they would not withdraw the Renewed Motion. (Id.)

III.   ARGUMENT

       GEO’s Renewed Motion simply an attempt to re-notice for hearing its Original Motion to

Modify the Second PI. As such, it is a brazen violation of (1) GEO’s own agreement to defer

further briefing and argument on its Original Motion, and (2) the Court’s Order, entered on the

stipulation of the parties, to defer further briefing and hearing on the Original Motion until such

time as either Plaintiffs’ counsel or all Defendants’ counsel declared an impasse in the Ninth

Circuit Mediation. The Court has inherent authority to enforce its own orders and to enforce the

parties’ promises to each other. GEO’s flagrant violations should not be rewarded.

       Moreover, GEO should not be allowed to take advantage of the stay of discovery that

Plaintiffs agreed to upon entering mediation. Significant outstanding discovery impacts the

Renewed Motion, including written discovery and depositions concerning vaccination of staff

and class members at Mesa Verde, ventilation at Mesa Verde, plans to deal with intake and

COVID-19 exposure at Mesa Verde post-dating the Second PI Order. Moreover, Plaintiffs would

seek to depose Defendants’ personnel on issues concerning the vaccination status of Defendants’

employees at Mesa Verde and Defendants’ plan as to how to operate Mesa Verde were GEO’s

Renewed Motion granted, in advance of responding to the Renewed Motion. At a minimum,

absent such discovery, the Court would be ruling on an incomplete record due to GEO’s evasion

of its prior agreement and this Court’s order.

       Finally, GEO cannot credibly claim any need for the Court to hear its Renewed Motion

expeditiously. For the past six months, Defendants have been empowered to admit new class

members for detention at Mesa Verde within the parameters of the Second PI Order. Yet they

have not admitted a single person in that time. GEO cannot claim that there is any prejudice in

waiting to hear a motion seeking only to be able to admit more people for detention at Mesa
                                     4
                           No. 3:20-cv-02731-VC
  PLAINTIFFS’ ADMINISTRATIVE MOTION TO STRIKE GEO’S MOTION TO MODIFY
                        PRELIMINARY INJUNCTION
         Case 3:20-cv-02731-VC Document 1106 Filed 06/03/21 Page 7 of 7




Verde, to a time when mediation might actually be at an impasse and after a full record can be

developed.

IV.    CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request that the Court enter an order

striking GEO’s Renewed Motion, ECF 1104, or, in the alternative, continuing Plaintiffs’ time to

respond thereto to a date at least fourteen days after (1) Defendants have responded to

outstanding discovery relevant to the Renewed Motion and (2) the completion of other discovery

directed to the Renewed Motion, and continuing the hearing to a date to be determined after the

completion of discovery and briefing.


                                               Respectfully submitted,

 DATED: June 3, 2021                           AMERICAN CIVIL LIBERTIES UNION
                                               FOUNDATION OF NORTHERN CALIFORNIA

                                               /s/ Sean Riordan
                                               SEAN RIORDAN
                                               Counsel for Plaintiffs




                                    5
                          No. 3:20-cv-02731-VC
 PLAINTIFFS’ ADMINISTRATIVE MOTION TO STRIKE GEO’S MOTION TO MODIFY
                       PRELIMINARY INJUNCTION
